DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 and 12/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because figures 1-12 are not black and white line drawings such as improper shading and/or are missing arrows such as in the flowcharts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 31-36 are objected to because of the following informalities:  
The preamble of claim 31 recites “for use” without explicitly reciting that the use includes the processor of the terminal device executing and/or performing program instructions.  Also, it may be interpreted as merely an intended use of the non-transitory computer-readable medium.  Examiner suggests removing the phrase “for use” by replacing the preamble with, for example, “A non-transitory computer-readable medium storing program instructions, when executed by a processor of a terminal device, cause the processor to perform:” for clarity.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, 24-26, 30-32 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIVO, “Remaining issues on multiplexing data with different transmission duration”, R1-1719798 (herein after Vivo).
Regarding claims 19, 25 and 31, Vivo discloses an apparatus / medium / method, comprising: receiving first control information, wherein the first control information indicates that a communications apparatus is configured to receive first data on a first time-frequency resource (p. 6, ll. 29-31: details For a UE configured with CBG based (re)transmission, CBGFI can be included in the scheduling DCI); receiving second control information, wherein the second control information indicates that no information is transmitted on a second time-frequency resource (p. 6, ll. 29-31: details a UE can be configured with preemption indication monitoring); and determining, based on a feature of the first control information or a feature of the first data, whether the first data exists on a third time-frequency resource, wherein the third time-frequency resource is an overlapping time-frequency resource of the first time-frequency resource and the second time-frequency resource (p. 6, ll. 38-41: details If both preemption indication and DCI with CBGFI are received… Option 1: UE follows UE-specific DCI that indicates which CBG(s) is preempted. Option 2: UE follows the latest DCI that indicates which part of PDSCH is preempted. Option 3: UE jointly uses preemption indication and DCI with CBGTI/CBGFI to identify the preempted part of PDSCH). 

(p. 6, ll. 38-41: details If both preemption indication and DCI with CBGFI are received), and determining, based on the feature of the first control information, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the type of the first control information being a first type; or determining that the first data does not exist on the third time-frequency resource in response to the type of the first control information not being the first type (p. 6, ll. 38-41: details Option 1: UE follows UE-specific DCI that indicates which CBG(s) is preempted. Option 2: UE follows the latest DCI that indicates which part of PDSCH is preempted. Option 3: UE jointly uses preemption indication and DCI with CBGTI/CBGFI to identify the preempted part of PDSCH).  

Regarding claims 24, 30 and 36, Vivo discloses wherein the feature of the first data comprises a subcarrier spacing usable to transmit the first data (Figure 2; p. 3, last 3 lines - p. 4, ll. 1-11: details UE BWP, as usable subcarrier spacing), and determining, based on the feature of the first data, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the subcarrier spacing usable to transmit the first data being greater than a second threshold; or determining that the first data does not exist on the third time-frequency resource in response to the subcarrier spacing usable to transmit the first data being less than or equal to the second threshold (Figure 2; p. 3, last 3 lines - p. 4, ll. 1-11: details Non-overlapped, Marginally overlapped, Almost overlapped, A small BWP is included in a large BWP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Intel “eMBB/URLLC multiplexing for DL” R1-1704763 (hereinafter Intel).
Regarding claims 21, 27 and 33, Vivo does not explicitly teach further comprising: receiving third control information, wherein the third control information indicates that the communications apparatus is configured to receive third data on a fourth time-frequency resource; and wherein the third control information comprises first indication information, and the first indication information indicates whether the first data will be sent to the communications apparatus on a fifth time-frequency resource, wherein the fifth time-frequency resource is a time-frequency resource that is comprised in a sixth time-frequency resource and that does not overlap with the third time-frequency resource, and the sixth time-frequency resource is an overlapping time-frequency resource of the fourth time-frequency resource and the second time-frequency resource.  
(p. 1, last 7 lines: details The indication itself may be represented by a DCI format, while the physical channel which carries this format may differ depending on usage scenarios and configuration. For example, the slot-based NR PDCCH located in the start of each slot may be used for DCI format transmission. In other scenario, this DCI format may be carried by mini-slot level NR PDCCH in order to indicate the preemption during the eMBB TTI. See in Figure 1 the examples of both indications. Since this indication channel is processed by eMBB UEs, it is natural to use eMBB numerology in order to simplify the UE-side processing.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Intel and include receiving third control information, wherein the third control information indicates that the communications apparatus is configured to receive third data on a fourth time-frequency resource; and wherein the third control information .

Claims 22-23, 28-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Huawei “Discussion on configuration and design of group common pre-emption indication” R1-1713754 (hereinafter Huawei).
Regarding claims 22, 28 and 34, Vivo does not explicitly teach wherein the feature of the first control information comprises a start transmission location of the first control information, and determining, based on the feature of the first control information, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the start transmission location of the first control information not being a start location of a slot. 
However, Huawei teaches wherein the feature of the first control information comprises a start transmission location of the first control information (Figure 1; p. 2, ll. 15-17: details (a) PI correspond to a pre-emption region (Region X) which may span less than the carrier BW. The preemption region can be contiguous (a) or non-contiguous in frequency (b) or time (c)), and determining, based on the feature of the first control information, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the start transmission location of the first control information not being a start location of a slot (Figure 1; p. 2, ll. 15-17: details (a) PI correspond to a pre-emption region (Region X) which may span less than the carrier BW. The preemption region can be contiguous (a) or non-contiguous in frequency (b) or time (c)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Huawei and include wherein the feature of the first control information comprises a start transmission location of the first control information, and determining, based on the feature of the first control information, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the start transmission location of the first control information not being a start location of a slot of Huawei with Vivo.  Doing so would allow the UE to successfully decode the content (Huawei, at p. 1, paragraph 1 of section 2).

Regarding claims 23, 29 and 35, Vivo does not explicitly teach wherein the feature of the first data comprises a transmission time interval usable to transmit the first data, and determining, based on the feature of the first data, whether the first data exists on the third time-frequency resource comprises: determining that the first data 
However, Huawei teaches wherein the feature of the first data comprises a transmission time interval usable to transmit the first data (Figure 1; p. 2, ll. 15-17: details (a) PI correspond to a pre-emption region (Region X) which may span less than the carrier BW. The preemption region can be contiguous (a) or non-contiguous in frequency (b) or time (c)), and determining, based on the feature of the first data, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the transmission time interval usable to transmit the first data being shorter than a first threshold; or determining that the first data does not exist on the third time-frequency resource in response to the transmission time interval usable to transmit the first data being longer than or equal to the first threshold (Figure 1; p. 2, ll. 15-17; 22-28: details (a) PI correspond to a pre-emption region (Region X) which may span less than the carrier BW. The preemption region can be contiguous (a) or non-contiguous in frequency (b) or time (c)… two BW parts, and one BW part activates monitoring the indication whereas other BW part does not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Huawei and include wherein the feature of the first data comprises a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akkarakaran (US 2018/0310333) details flexible scheduling in NR networks.
Hwang (US 2020/0213984) details indicating preempted resource information.
Park (US 2020/0288441) details transmitting and receiving control information in wireless communication system.
Xie (US 2019/0254058) details data transmission with traffic types.
Park (US 2019/0274153) details transmitting and receiving downlink signal in next generation wireless network.
Lu (US 2020/0128558) details an indication method.
Babaei (US 2019/0098612) details pre-emption indication in a wireless device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASPER KWOH/           Patent Examiner, Art Unit 2415